Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Experts Are Us, Inc.,
Petitioner
Vv.
Centers for Medicare and Medicaid Services.
Docket No. C-10-813
Decision No. CR2180

Date: July 9, 2010

DECISION REMAND
This matter is back before me on remand from the Departmental Appeals Board (Board).

For the reasons discussed below, I remand this case to the Centers for Medicare and
Medicaid Services (CMS) and direct CMS or its Medicare contractor to reconsider its
August 1, 2007, December 11, 2007, and May 30, 2008 determinations denying
Petitioner’s applications for reenrollment in the Medicare program.

Prior to December 2003, Petitioner participated in the Medicare program as a supplier of
durable medical equipment, prosthetics, orthotics, and supplies (DMEPOS). Thereafter,
it tried, through a variety of means, to regain its supplier status but has not been
successful. The Medicare contractor, Palmetto GBA National Supplier Clearinghouse,
consistently denied its applications. Experts Are Us, Inc., DAB No. 2322 at 4-5 (2010).
While the matter was pending before the Board, CMS decided that three of the
contractor’s determinations -- which are set forth in letters dated August 1, 2007,
December 11, 2007, and May 30, 2008 -- were, in fact, denials of reenrollment
applications. Jd. at 6-7. A supplier, whose reenrollment application, is denied is entitled
to review by an administrative law judge (ALJ) followed by judicial review. Social
Security Act § 1866(j)(2); 42 C.F.R. §§ 424.545(a), 498.1 (g), 498.3(b)(17); Experts Are
Us, Inc., DAB No. 2322 at 2-4, 9. CMS suggested that the Board remand the case to me
so that I could determine whether Petitioner is otherwise entitled to an ALJ hearing, and
the Board obviously agreed. Experts Are Us, Inc., DAB No. 2322 at 7, 12.

A contractor’s determination to deny a prospective supplier’s enrollment under 42 C.F.R.
§ 424.530 is an initial determination subject to further review. 42 C.F.R. § 498.3(b)(17).
The dissatisfied prospective supplier may request reconsideration “in accordance with 42
C.F.R. § 498.22(a).” 42 C.F.R. § 498.5(1). Section 498.22 sets out procedures for
reconsideration, and section 498.24 directs CMS to render a reconsidered determination
that affirms or modifies the initial determination and that includes the findings on which
its determination is based. If then dissatisfied with the reconsidered determination, the
supplier is entitled to an ALJ hearing. 42 C.F.R. § 498.5(a)(2).

Thus, I have the authority to review a reconsidered determination. However, neither
CMS nor its contractor has issued a reconsidered determination here. I therefore remand
the matter to CMS and direct it (or its contractor) to reconsider the contractor’s initial
leterminations, dated August 1, 2007, December 11, 2007, and May 30, 2008, in
accordance with 42 C.F.R. §§ 498.22 and 498.24. 42 C.F.R. § 498.78(b).”

/s/
Carolyn Cozad Hughes
Administrative Law Judge

* A request for reconsideration ordinarily must be filed within 60 days from receipt of
the notice of initial determination. 42 C.F.R. § 498.22(b)(3). However, none of the
notice letters advised Petitioner of any appeal rights.
